     Case 2:19-mj-02902-DUTY Document 1 Filed 07/17/19 Page 1 of 1 Page ID #:1

                                                                                                                -.




                                                                                     24~9,~t~~ 17 F~ 42~ bCt
                                                                                           t '7 ~}' h   ~   i        '-

                                                                                                 ~L L
                                             --
                                   iTNITED STATES DISTRICT COUI~~'`' -------- --~-~-                                      -----~-.
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NiJMBER
  ~INiT~1~ ~T~i~~ t?F ~M~~-ALA
                          PLA~~F~S>                                          l~~ Cr~- ~ ~'~
                 ~.
  S~1=H~'PI~~~~ S A N C~ H~ p~~j                                                 AFFIDAVIT RE
                                                  DEFENDANT(S).            OUT-OF-DISTRICT WARRANT



The above-named d fendant was charged by:                    i~~ ~i ~'YV~ Piv~~
in the        c~ti~l'~               District of
at               ❑ a.m. / ❑ p.m. The offense way
in violation of Title
to wit: ~~ak~ 0.hc~ r~,~at       a~c~v~     ik

A war

Bond of $                                    was ❑set / Q recommended.

Type of Bond:

Relevant documents) on hand (attach):


I swear that the foregoing is true and            •ems      est of my knowledge.

                                                   -~ ~.~                              t                                             by

                                                                       Deputy Clerk.
                                                  ~,~.            i
                                                   1202       ~~
             a                           ~                                  ~Vb +1
Signature of Agent                                                    Print Name of Agent


      ~~                                                               S ~1,~l
Agency                                                                Title


CR-52(05/98)                                 AFFIDAVIT RE OUT-OF-DISTRICT W ARRANT
